Dowling, J.:
In my opinion, upon the record herein the recovery is excessive, and I vote to reverse the judgment and grant a new trial, with costs to the *737appellant to abide the event, unless plaintiff consents to a reduction of the verdict to the sum of $50,000. If such stipulation be filed, the judgment as so modified and the order appealed from should be affirmed, without costs. Merrell and Finch, JJ., concur; McAvoy and Martin, JJ., dissent and vote for affirmance. Judgment and order reversed and new trial ordered, with costs to appellant to abide the event, unless plaintiff stipulates to reduce the judgment as entered to" the sum of $50,389.84, in which event the judgment as so modified and the order appealed from are affirmed without costs.